792 F.2d 914
8 ITRD 1066
Ramon AZURIN, et al., Plaintiffs-Appellees,v.William VON RAAB, Commissioner of Customs of the UnitedStates Customs Service, Defendant-Appellant.
No. 86-2154.
United States Court of Appeals,Ninth Circuit.
June 23, 1986.

Richard A. Hibey, Timothy M. Broas, Gordon A. Coffee, Anderson, Hibey, Nauheim & Blair, Washington, D.C., Richard B. Kendall, Munger, Tolles & Olson, Los Angeles, Cal., John J. Bartko, Charles G. Miller, Bartko, Welsh, Tarrant & Miller, San Francisco, Cal., for plaintiffs-appellees.
R. John Seibert, John F. Cordes, Nicholas S. Zeppos, U.S. Dept. of Justice, Washington, D.C., John F. Peyton, Jr., Asst. U.S. Atty., Honolulu, Hawaii, for defendant-appellant.
Appeal from Writ of Mandamus from the United States District Court for the District of Hawaii;  Harold M. Fong, District Judge, Presiding.
Before:  KOELSCH, FERGUSON and REINHARDT, Circuit Judges.ORDER


1
This appeal relates to Ferdinand Marcos' effort to obtain the return of property, including jewelry, currency, and negotiable instruments that he brought with him when he arrived in Hawaii from the Phillipines.  That property is now in the possession of the United States Customs Service.  The district court issued a writ of mandamus directing the Commissioner of Customs to release the property in question to Marcos' agents.  It explained its reasons in a thorough, detailed, and careful opinion in which it analyzed and discussed a number of serious, important legal questions.  Subsequently, the district court denied a stay of its order.  Again it prepared a thorough, detailed, and careful written explanation of its reasons.  632 F. Supp. 30.  The Commissioner of Customs appealed from the writ of mandamus and filed an emergency motion seeking a stay of that order.


2
As we have mentioned, the petition filed by the Commissioner raises a number of serious and complex legal questions.  The issues presented on appeal are substantial and of public importance.  There is a clear public interest in their proper resolution.  In addition, the balance of hardships in this case strongly favors the granting of a stay pending appeal:  if a stay is granted, the status quo will be maintained and there will be no danger of dissipation of the assets.


3
The emergency motion of the Commissioner of Customs for a stay pending appeal is GRANTED.  (See Los Angeles Memorial Coliseum Commission v. National Football League, 634 F.2d 1197 (9th Cir.1980);  Lopez v. Heckler, 713 F.2d 1432 (9th Cir.), rev'd on other grounds, 463 U.S. 1328, 104 S. Ct. 10, 77 L. Ed. 2d 1431 (1983)).


4
The appeal is ordered expedited.